Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective February 1, 1975 because she voluntarily left her employment to follow her spouse to another locality. Claimant left her job in New York where she had been employed for 14 years to relocate in Florida with her husband. Claimant’s husband’s doctor advised him to go to a warmer climate. The testimony and evidence, however, clearly establish that claimant’s personal presence was not needed in Florida to care for her husband. Accordingly, she is disqualified under the statute (Labor Law, § 593, subd 1, par [b], cl [2]; Matter of Sanchez [Catherwood] 27 AD2d 678). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.